 


 HR 2519 ENR: The American Legion 100th Anniversary Commemorative Coin Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 2519 
 
AN ACT 
To require the Secretary of the Treasury to mint commemorative coins in recognition of the 100th anniversary of The American Legion. 
 
 
1.Short titleThis Act may be cited as The American Legion 100th Anniversary Commemorative Coin Act.  2.FindingsThe Congress finds that— 
(1)on March 15, 1919, The American Legion was founded in Paris, France, by members of the American Expeditionary Force occupying Europe after World War I and concerned about the welfare of their comrades and communities upon their return to the United States;  (2)on September 16, 1919, Congress chartered The American Legion, which quickly grew to become the largest veterans service organization in the United States;  
(3)The American Legion conferences in Washington, DC, in 1923 and 1924 crafted the first United States Flag Code, which was adopted in schools, States, cities and counties prior to being enacted in 1942, establishing the proper use, display, and respect for the colors of the United States;  (4)during World War II, The American Legion developed and presented to Congress its case for vastly improved support for medically discharged, disabled veterans, which ultimately became the Servicemen’s Readjustment Act of 1944 (58 Stat. 284; chapter 268), better known as the G.I. Bill of Rights, and was drafted by former American Legion National Commander Harry W. Colmery in Washington’s Mayflower Hotel;  
(5)through the leadership and advocacy of The American Legion, the G.I. Bill was enacted in June 1944, which led to monumental changes in United States society, including the democratization of higher education, home ownership for average people in the United States, better VA hospitals, business and farm loans for veterans, and the ability to appeal conditions of military discharge;  (6)defying those who argued the G.I. Bill would break the Treasury, according to various researchers, the G.I. Bill provided a tremendous return on investment of $7 to the United States economy for every $1 spent on the program, triggering a half-century of prosperity in the United States;  
(7)after Hurricane Hugo in 1989, The American Legion established the National Emergency Fund to provide immediate cash relief for veterans who have been affected by natural disasters;  (8)American Legion National Emergency Fund grants after Hurricanes Katrina and Rita in 2005, for instance, exceeded $1,700,000;  
(9)The American Legion fought to see the Veterans Administration elevated to Cabinet-level status as the Department of Veterans Affairs, ensuring support for veterans would be set at the highest level of the Federal Government, as a priority issue for the President;  (10)after a decades-long struggle to improve the adjudication process for veterans disputing claims decisions, The American Legion helped shape and introduce the Veterans Reassurance Act to create a venue for judicial review of veterans’ appeals;  
(11)building on these efforts, legislation was passed in 1988 to create the United States Court of Veterans Appeals, today known as the United States Court of Appeals for Veterans Claims;  (12)The American Legion created the American Legacy Scholarship Fund for children of military members killed on active duty on or after September 11, 2001;  
(13)in 2016, The American Legion’s National Executive Committee amended the original scholarship criteria to include children of veterans with 50 percent or greater VA disability ratings;  (14)President George W. Bush signed into law the Post-9/11 Veterans Educational Assistance Act (title V of the Supplemental Appropriations Act, 2008; 122 Stat. 2357), a next-generation G.I. Bill strongly supported by The American Legion and the most comprehensive educational benefits package since the original G.I. Bill of Rights was enacted in 1944;  
(15)in August 2018, The American Legion will begin its centennial recognition at the 100th National Convention in Minneapolis, Minnesota, the site of the first American Legion National Convention; and  (16)in March 2019, the organization will celebrate its 100th birthday in Paris, France, and September 16, 2019, will mark the 100th anniversary of The American Legion’s Federal charter.  
3.Coin specifications 
(a)DenominationsIn recognition and celebration of the 100th anniversary of The American Legion, the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins: (1)$5 gold coinsNot more than 50,000 $5 coins, which shall— 
(A)weigh 8.359 grams;  (B)have a diameter of 0.850 inches; and  
(C)contain not less than 90 percent gold.  (2)$1 silver coinsNot more than 400,000 $1 coins, which shall— 
(A)weigh 26.73 grams;  (B)have a diameter of 1.500 inches; and  
(C)contain not less than 90 percent silver.  (3)Half-dollar clad coinsNot more than 750,000 half-dollar coins which shall— 
(A)weigh 11.34 grams;  (B)have a diameter of 1.205 inches; and  
(C)be minted to the specifications for half-dollar coins contained in section 5112(b) of title 31, United States Code.  (b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.  
(c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.  4.Design of coins (a)In generalThe design for the coins minted under this Act shall be emblematic of The American Legion.  
(b)Designations and inscriptionsOn each coin minted under this Act there shall be— (1)a designation of the denomination of the coin;  
(2)an inscription of the year 2019; and  (3)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.  
(c)SelectionThe design for the coins minted under this Act shall be— (1)selected by the Secretary after consultation with— 
(A)the Commission of Fine Arts; and  (B)the Adjutant of The American Legion, as defined in the constitution and bylaws of The American Legion; and  
(2)reviewed by the Citizens Commemorative Coin Advisory Committee.  5.Issuance of coins (a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.  
(b)Period for issuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2019.  6.Sale of coins (a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price based upon the sum of— 
(1)the face value of the coins;  (2)the surcharge provided in section 7(a) with respect to such coins; and  
(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).  (b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount.  
(c)Prepaid orders 
(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.  (2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount.  
7.Surcharges 
(a)In generalAll sales of coins minted under this Act shall include a surcharge as follows: (1)A surcharge of $35 per coin for the $5 coin.  
(2)A surcharge of $10 per coin for the $1 coin described under section 3(a)(2).  (3)A surcharge of $5 per coin for the half-dollar coin.  
(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to The American Legion for costs related to— (1)promoting the importance of and caring for those who have served in uniform, ensuring they receive proper health care and disability benefits earned through military service;  
(2)promoting the importance of, and caring for, those who are still serving in the Armed Forces;  (3)promoting the importance of maintaining the patriotic values, morals, culture, and citizenship of the United States; and  
(4)promoting the importance of maintaining strong families, assistance for at-risk children, and activities that promote their healthy and wholesome development.  (c)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection.  
(d)AuditThe recipient described under subsection (b) shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b).  8.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that— 
(1)minting and issuing coins under this Act will not result in any net cost to the United States Government; and  (2)no funds, including applicable surcharges, are disbursed to the recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
